Citation Nr: 9922889	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-45 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a throat disability, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
throat disability secondary to herbicide exposure.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  He was sent a statement of the case and 
subsequently filed a timely substantive appeal, perfecting 
his appeal.  

This claim was originally presented to the Board in January 
1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in Vietnam between November 1969 and 
November 1971, and he was exposed to herbicides.  

2.  The veteran was first diagnosed with spasmodic dysphonia 
in 1990.  

3.  The preponderance of the medical evidence is against a 
nexus between herbicide exposure and the subsequent 
development of spasmodic dysphonia.  


CONCLUSION OF LAW

Service connection for a throat disability, to include 
spasmodic dysphonia, is not warranted.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a throat disorder.  He was 
given a service separation examination in November 1971, and 
his mouth and throat were examined and found to be within 
normal limits.  

In January 1990, the veteran filed a claim for service 
connection for a throat disorder secondary to Agent Orange 
exposure while serving in Vietnam.  The veteran's DD-214 and 
service personnel records confirm his service in Vietnam from 
November 1969 to November 1971.  

The veteran was treated at a local VA medical center in April 
1990 for voice difficulty which, according to the veteran, 
began after he received a flu shot in January 1990.  
Spasmodic dysphonia was diagnosed, with no cause or date of 
onset given.  

In May 1990, the veteran was given a VA general medical 
examination.  A "chronic throat condition Agent Orange 
related" was noted.  This disability was described as 
incurable by the examiner.  The examiner cited as a reference 
a "Council on Scientific Affairs U.S. Air Force Technical 
Report."  No other information was given concerning this 
report.  

A September 1990 letter concerning the veteran was received 
by the RO from a private physician who had seen the veteran 
for voice problems.  This doctor indicated the veteran's 
voice problems had an 18-year history.  Abductor spasmodic 
dysphonia was diagnosed.  



The veteran received treatment throughout 1992 at a VA 
medical center for nose and throat disorders.  In March 1992, 
a speech therapy evaluation confirmed the diagnosis of 
spasmodic dysphonia.  A September 1992 examination found a 
normal larynx.  

In January 1993, a VA physician submitted a letter for the 
record on behalf of the veteran.  This doctor has been 
treating the veteran's throat disorder for the last six 
months, and has diagnosed him with spastic dysphonia.  No 
etiology or date of onset was given.  

In June 1993, the Social Security Administration found the 
veteran to be totally disabled as of January 1990 and began 
to pay him Supplemental Security Income.  This determination 
was due in part to the veteran's throat disability.  That 
same month, a VA compensation and pension examination found 
the veteran to have spasmodic dysphonia.  No cause or date of 
onset was given.  

The veteran received another VA physical examination in July 
1993.  He reported that his voice problems began in 1973 or 
1974 and have become progressively worse.  Stiffness of the 
right sternocleidomastoid muscle was noted, and spastic 
dysphonia was diagnosed.  

In a June 1994 rating decision, the RO denied the veteran's 
claim for service connection for a throat disorder secondary 
to herbicide exposure.  According to the RO, the medical 
evidence did not indicate the veteran had one of the diseases 
presumptively associated with herbicide exposure.  The 
veteran filed a timely notice of disagreement and substantive 
appeal regarding these determinations.  

The veteran's claim was presented to the Board in January 
1998, at which time it was remanded for additional 
development.  

In December 1998, the veteran was examined at the RO's 
request by Dr. R.C.W., M.D., a private doctor and Chief of 
the Division of Otolaryngology at a medical school.  Dr. W. 
reviewed the records in the claims folder and examined the 
veteran in person.  The veteran's nose, nasopharynx, and 
larynx were examined using fiberoptic endoscopy.  The 
veteran's larynx was normal in appearance, but exhibited 
spasms upon pronation.  This resulted in marked pitch 
fluctuation and audible spasms with intermittent hoarseness 
in the veteran's voice.  The doctor concurred with the prior 
diagnoses of spasmodic dysphonia.  He then stated that the 
research at present had not identified a specific cause for 
spasmodic dysphonia, other than its occasional association 
with other dysphonias.  For that reason, the doctor could 
not, at present, definitively attribute the veteran's throat 
disability to Agent Orange exposure.  

The RO reviewed this evidence and continued the prior denial 
of service connection for a throat disability.  The claim was 
then returned to the Board.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  For veterans who 
served on active duty in Vietnam within the applicable time 
frame and later developed one of the specified presumptive 
diseases, exposure to herbicides is conceded and service 
connection for the presumptive disease is granted.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309(e) (1998).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  The veteran's 
claimed disability, spasmodic dysphonia, is not a presumptive 
disease as specified by statute, and he has not demonstrated 
that he currently has any other presumptive disease; thus, 
the statutory presumption of herbicide exposure does not 
apply in the present case.  38 U.S.C.A. § 1116(a)(2) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.309(e) (1998).  
Nevertheless, the veteran's DD-214 and service personnel 
records indicate he served in Vietnam for nearly two years, 
all this time being between January 9, 1962, and May 7, 1975, 
the period for which it has been acknowledged herbicide 
agents were used.  38 C.F.R. § 3.307(a)(6) (1998).  Thus, his 
credible testimony regarding herbicide exposure is accepted 
as sufficient proof of such exposure.  

Next, a current diagnosis of spasmodic dysphonia is conceded 
as being firmly established in the record.  The veteran has 
submitted both private and VA medical records, created by 
competent medical experts, which repeatedly and conclusively 
indicate this diagnosis.  In the absence of any evidence to 
the contrary, this is sufficient to establish a current 
disability of spasmodic dysphonia.  

However, as is noted above, spasmodic dysphonia is not on the 
list of presumptive diseases for herbicide exposure.  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, the 
U. S. Court of Appeals for Veterans Claims (Court) has also 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

While the veteran is not entitled to any presumption of 
service connection, service connection on a direct basis must 
still be considered.  In this regard, the May 1990 VA medical 
examination report is the sole evidence suggesting a link 
between herbicide exposure and the veteran's sub sequent 
spasmodic dysphonia.  This examination report indicated a 
diagnosis of an unspecified "chronic throat condition" 
which was "Agent Orange related."  The report went on to 
cite a "Council on Scientific Affairs U.S. Air Force 
Technical Report" as the only reference; no date, publisher, 
or other source information was given which might have 
allowed this report to be located.  Moreover, other than 
simply making a statement to the effect that Agent Orange is 
a related factor and citing the aforementioned reference, the 
examination report does not provide any additional 
explanation of the possible relationship between the 
veteran's current throat disability and his exposure to 
herbicide agents in the Republic of Vietnam.  

In contrast to that opinion, the National Academy of Sciences 
(NAS) issued a 1994 report entitled Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed.Reg. 341-46 (1994); 61 Fed.Reg. 41442-
449 (1996) (1996 NAS report update).  That report was issued 
only "[a]fter reviewing 6,420 scientific or medical articles, 
and selecting approximately 230 epidemiologic studies for 
detailed analysis, consulting with outside experts, and 
conducting public hearings."  59 Fed.Reg. at 342.  The NAS 
report did not indicate that such diseases included the 
spasmodic dysphonia exhibited by the veteran.  Moreover, the 
veteran has been afforded a more recent medical examination 
at the request of the VA by a private medical doctor, Dr. W.  
Dr. W. stated that the research at present had not identified 
a specific cause for spasmodic dysphonia, other than its 
occasional association with other dysphonias.  For that 
reason, the doctor could not, at present, definitively 
attribute the veteran's throat disability to Agent Orange 
exposure.  Thus, the opinion stated in the May 1990 VA 
medical examination report must be weighted against the NAS 
report and the opinion of Dr. W.  While the May 1990 opinion 
does offer a reference citation as its basis, this citation 
is not sufficiently complete as to allow verification; no 
date of publication or publisher is indicated.  Therefore, it 
is impossible to evaluate the accuracy or applicability of 
this vague reference.  In contrast, the NAS report is based 
on a comprehensive review of 6,420 scientific or medical 
articles, 230 epidemiologic studies, consultation with 
outside experts, and the results of public hearings.  Despite 
this extensive analysis, no relationship was found between 
spasmodic dysphonia and herbicide exposure.  Concurring in 
this result is Dr. W., who examined the veteran as recently 
as December 1998 and found no basis to connect his spasmodic 
dysphonia with herbicide exposure.  Both the NAS report and 
Dr. W.'s examination occurred subsequent to the May 1990 
examination, and thus both have the benefit of any advances 
in science which might shed light on the veteran's claim.  
For the reasons noted above, Dr. W.'s 1998 examination report 
and the 1994 NAS study, with 1996 update, will be granted 
greater probative weight versus the May 1990 medical 
examination report.  Thus, a preponderance of the evidence 
suggests against any relationship between the veteran's 
herbicide exposure in service and any subsequent development 
of spasmodic dysphonia.  

Nevertheless, the veteran may establish service connection 
with competent medical evidence of direct causation.  Combee, 
supra.  In that regard, the veteran's service medical 
records, including his November 1971 service separation 
medical examination, are negative for any diagnosis of or 
treatment for a throat disability.  While reports vary as to 
how long the veteran has had his current throat disability, 
the first medical evidence of record dates to April 1990, 
almost twenty years after service separation.  His spasmodic 
dysphonia has subsequently been treated by a number of VA and 
private physicians, but none of these doctors have indicated 
the veteran's spasmodic dysphonia had its onset during 
service.  Thus, the evidence does not suggest the veteran's 
current throat disability was due to a disease or injury 
incurred in or aggravated by service, as would warrant 
service connection.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

In summary, the evidence of record contains no diagnosis of a 
presumptive disease, as enumerated under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309.  Furthermore, the preponderance of the 
evidence is against a medical nexus between the veteran's 
current throat disability and herbicide exposure during his 
service period.  38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6)(ii) 
(1998).  Finally, the veteran's throat disability was not the 
result of a disease or injury incurred in or aggravated by 
service.  Thus, 


service connection is not warranted for this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a throat disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

